Citation Nr: 1418205	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  12-07 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Center in Buffalo, New York


THE ISSUE

Entitlement to an extension of the delimiting date for education assistance benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1970.  The Veteran died in August 1999.  The appellant is his daughter.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Processing Center in Buffalo, New York, that denied entitlement to education assistance benefits under Chapter 35, Title 38, United States Code.  Although an October 2011 statement of the case reflects that the Regional Processing Center determined that the claimant had appealed an August 2010 decision reconsidering the September 2009 denial, the appellant filed a timely notice of disagreement to the denial in the September 2009 decision.

A statement from the appellant's mother and a letter from the appellant to a United States Senator reflect that the appellant has been in contact with Disabled American Veterans regarding her claim.  While there is a September 1999 VA Form 21-22 appointing DAV as the representative for the appellant's mother, the record does not show that the appellant executed a VA Form 21-22 or similar documentation appointing DAV or any other representative in this matter.  Furthermore, there is not communication from DAV or any other representative suggesting that such appointment had been executed.  The appellant has had ample opportunity to appoint a representative and has not done so.  See March 2012 letter from the VA Regional Processing Center and October 2011 letter accompanying the statement of the case.  Therefore, the claimant remains unrepresented in this appeal.

The Board's review includes the electronic and paper records.


FINDINGS OF FACT

1.  The appellant's 18th birthday was in May 1999, and the Veteran died in August 1999.

2.  In a February 2000 rating decision, entitlement to eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35 was granted.

3.  The appellant first enrolled at a university in August 2009.

4.  The appellant claims that she did not enroll at a university in 1999 because her father had just died two days before the day she was supposed to enroll.

5.  The appellant claims that she did not apply again to a university until 2005 because she had to take care of her mother.

6.  The appellant was accepted at a university in June 2005 and was supposed to start the pursuit of her education in September 2005.

7.  The appellant she claims that she could not pursue her education in September 2005 or September 2006 due to her financial situation after being told by VA that her eligibility for education assistance benefits under Chapter 35, Title 38, United States Code, had expired because she was only eligible for such benefits for six years.

7.  The weight of evidence does not show that the appellant suspended pursuit of her program due to conditions that were beyond her control during the eight-year period after the death of the Veteran because she did not begin her education program until August 2009.  


CONCLUSION OF LAW

The criteria for an extension of the delimiting date for education assistance benefits under Chapter 35, Title 38, United States Code have not been met.  38 U.S.C.A. § 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.3040-41, 21.3043 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in August 2010 and January 2011 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The VA Regional Processing Center readjudicated the claim in an October 2011 statement of the case.

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate the claim being adjudicated.  The appellant submitted evidence regarding her reasons for not starting her education program until 2009 and evidence that she was accepted at a university in 2005.  VA obtained information from the applicable university regarding her enrollment there.

Governing law and regulations

Chapter 35 of Title 38, United States Code, sets forth provisions to allow for educational assistance for children of deceased veterans.  See 38 U.S.C.A. §§ 3500 et seq. (West 2002 & Supp. 2013).

A child of a deceased veteran has eight years of eligibility in which to use Dependents' Educational Assistance starting after his or her 18th birthday or the completion of secondary education, whichever is earlier.  In a limited exception, the eight-year period of eligibility starts on the date of the death of the Veteran.  38 C.F.R. §§ 21.3040-41.

If the eligible child suspends pursuit of his or her program due to conditions that VA determined were beyond the child's control, VA may extend the period of eligibility ending date.  38 C.F.R. § 21.3041(g)(1).

VA may consider the following circumstances as beyond the eligible person's control:

(a) While in active pursuit of a program of education he or she is appointed by the responsible governing body of an established church, officially charged with the selection and designation of missionary representatives, in keeping with its traditional practice, to serve the church in an official missionary capacity and is thereby prevented from pursuit of his or her program of studies. 

(b) Immediate family or financial obligations beyond his or her control require the eligible person to take employment, or otherwise preclude pursuit of his or her program. 

(c) Unavoidable conditions arising in connection with the eligible person's employment which preclude pursuit of his or her program. 

(d) Pursuit of his or her program is precluded because of the eligible person's own illness or illness or death in his or her immediate family. 

(e) Active duty, including active duty for training in the Armed Forces.

38 C.F.R. § 21.3043.
 
Analysis

The appellant's 18th birthday was in May 1999, and the Veteran died in August 1999.  In a February 2000 rating decision, entitlement to eligibility for Dependents' Educational Assistance under 38 U.S.C. Chapter 35 was granted.  In the October 2011 statement of the case, VA indicated that the appellant's eight-year eligibility began on the date that the Veteran died and that the period of eligibility ended in August 2007.

The appellant first enrolled at a university in August 2009, approximately two years after the eight-year period of eligibility expired.  The appellant claims that she did not enroll at a university in 1999 because her father had just died two days before the day she was supposed to enroll at that university.  The appellant claims that she did not apply again to a university until 2005 because she had to take care of her mother.   The appellant was accepted at a university in 2005 and was supposed to start the pursuit of her education in September 2005.  The appellant claims that she could not pursue her education in September 2005 due to her financial situation after being told by VA that her eligibility for education assistance benefits under Chapter 35, Title 38, United States Code, had passed because she was only eligible for such benefits for six years.  The appellant asserts that she could have enrolled at that university in September 2006 but that she did not because of the information provided by VA regarding educational assistance.  She argues that she could not afford to start her program until August 2009 and that she should not penalized for her financial circumstances, especially since she was misled by VA in 2005 and 2006.  She notes the various letters from VA indicating that her eligibility as well as his sister's eligibility was extended, all of which were later corrected, as evidence that VA provides erroneous information and thus misled her in 2005 and 2006 when she was still within the eight-year period of eligibility.  

The Board finds that the appellant is competent and credible in the reporting of her history from her 18th birthday until she enrolled at a university in August 2009 and in her reporting of what VA told her in 2005 and 2006.  Although the appellant may have received erroneous advice from VA about her eligibility for Dependents' Educational Assistance in 2005 and 2006, she is not, however, entitled to an extension of the delimiting date for education assistance benefits under Chapter 35, Title 38, United States Code, simply based on VA's alleged mistake in 2005.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (payment of government benefits must be authorized by statute; and therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

Therefore, the final matter is whether the period of eligibility ending date may be extended because the appellant suspended pursuit of her program due to conditions that were beyond her control.  For an extension, the appellant must show that she suspended pursuant of a program during her eight-year period of eligibility that ended in August 2007.  The Board notes the various reasons why the appellant did not start her program until August 2009 and her efforts in that program as demonstrated by statements submitted by her university's employees.  

Nonetheless, it is indisputable that the appellant did not enroll at a university in August 1999 where she had been accepted.  Moreover, it is indisputable that the appellant was accepted at a university in June 2005 and that she was supposed to enroll in September 2005 but did not.  She also did not start a program in September 2006.  

Therefore, she did not suspend pursuit of her program in 1999, 2005, or 2006 because she never started a program in 1999, 2005, or 2006.  In other words, the appellant did not start and suspend a program during her eight-year period of eligibility that ended in August 2007.  Hence, while the Board is sympathetic to the appellant's reasons for not starting a program during her eight-year period of eligibility that ended in August 2007, the Board does not have to address whether any of the reasons given by the appellant for not starting the pursuit of her program until August 2009 are conditions that were beyond her control and would be a basis to extend the period of eligibility ending date.  The Board again notes that although the appellant may have received erroneous advice from VA about her eligibility for Dependents' Educational Assistance in 2005 and 2006, she is not entitled to an extension of the period of eligibility ending date simply based on VA's alleged mistake in 2005 and 2006 because the appellant never started a program in 2005 or 2006 that she later suspended because of the alleged erroneous advice from VA.  McTighe, 7 Vet. App. at 30.  The weight of evidence does not show that the appellant suspended pursuit of her program due to conditions that were beyond her control during the eight-year period after the death of the Veteran because she did not begin her education program until August 2009.  

The Board concludes that the preponderance of the evidence is against granting an extension of the delimiting date for education assistance benefits under Chapter 35, Title 38, United States Code.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an extension of the delimiting date for education assistance benefits under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


